Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (Claims 44-67) in the reply filed on 1/26/22 is acknowledged.
Claim 68 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/26/22.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under  35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c)  as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
US 16/310164, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application:
Claim 45 recites: “further comprising coating the electro chromic device, wherein the organic sacrificial coating is removed after coating the electrochromic device.”  The disclosure of US 16/310164 does not appear to support or enable the particular instance of removal of the sacrificial coating occurring after coating the electrochromic device, the embodiments presented (such as figures 3A, 3B, 3C) all appear to be directed to removing the sacrificial coating at points prior to fabricating EC device on the substrate, not after.
Claim 46 recites: “wherein the organic sacrificial coating is deposited over the electrochromic device”.  The disclosure of US 16/310164 does not appear to support or enable the particular instance of application of the sacrificial coating occurring after coating the electrochromic device, the embodiments presented (such as figures 3A, 3B, 3C) all appear to be directed to removing the sacrificial coating at points prior to fabricating EC device on the substrate, not applying the sacrificial coating after its fabrication.
As such Claims 45 and 46 will be examined as possessing an effective filing date of 2/12/21. 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
 Claim 45 recites: “further comprising coating the electro chromic device, wherein the organic sacrificial coating is removed after coating the electrochromic device.”  The specification does not appear to support or enable the particular instance of removal of the sacrificial coating occurring after coating the electrochromic device, the embodiments presented (such as figures 3A, 3B, 3C) all appear to 
Claim 46 recites: “wherein the organic sacrificial coating is deposited over the electrochromic device”.  The specification does not appear to support or enable the particular instance of application of the sacrificial coating occurring after coating the electrochromic device, the embodiments presented (such as figures 3A, 3B, 3C) all appear to be directed to removing the sacrificial coating at points prior to fabricating EC device on the substrate, not applying the sacrificial coating after its fabrication.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 45, 51, 53, 54, and 65-67 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 45 recites “coating the electrochromic device… removed after coating the electrochromic device.”.  The current phrasing is indefinite as to if the “coating the electrochromic device” is intended to mean the actual steps of depositing the electrochromic device by coating or if the intention is instead the action of coating (as in applying coating over / onto ) the electrochromic device.  For purposes of examination the limitation will be interpreted as at least inclusive of either interpretation. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 45-46 are is/are rejected under 35 U.S.C. 102(a)1 as being anticipated by Parker et al (US 2019/0146295; hereafter Parker).
Claim 45: Parker teaches a method of processing glass substrates comprising an electrochromic device comprising an electrochromic stack between a first and a second transparent electronically conductive layer configured to deliver an electrical potential difference over surfaces of the 
depositing an organic sacrificial coating (protective layer/top coat / hermetic coating) over a substrate, the substrate comprising the first transparent electronically conductive layer (TCO) (See, for example [0228-0229], Fig 9 ; 
and prior to fabricating an insulated glass unit comprising the electrochromic device, removing the organic sacrificial coating (See, for example, fig 9, [0234]). 
further comprising coating the electrochromic device, wherein the organic sacrificial coating is removed after coating the electrochromic device (See, for example, Fig 9, [0228-0234]). 
Claim 46: refer to the rejection of claim 45 above and further wherein the organic sacrificial coating is deposited over the electrochromic device (See, for example, Fig 9, [0228-0234]). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

44, 47-55, 57-62, and 65-66 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhatnagar et al (US 2014/0329006; hereafter Bhatnagar) in view of Medwick et al (US 2002/0176988; hereafter Medwick).
Claim 44: Bhatnagar teaches a method of processing glass substrates comprising an electrochromic device comprising an electrochromic stack (320) between a first (304) and a second (312) transparent electronically conductive layer configured to deliver an electrical potential difference over surfaces of the electrochromic stack and thereby cause optical switching of the electrochromic device (see, for example, abstract, Fig 1-4, [0005], [0013-14], [0033—0034]).  Bhatnagar further teaches wherein the method of manufacture comprises steps of receiving TEC coated large area glass substrates from a glass production plant, polishing, cutting / sizing, optionally tempering; and then following such processes depositing the EC stack (see, for example, [0004], [0014], [0016-17]).  But Bhatnagar does not explicitly teach steps of depositing an organic sacrificial coating over a substrate, the substrate comprising the first transparent electronically conductive layer; and prior to fabricating an insulated glass unit comprising the ED device, removing the organic sacrificial coating.  Medwick teaches the cycle from manufacturing to fabrication of coated glass articles (See, for example, abstract, [0004-0005]).  Medwick similarly further teaches that in the glass industry it is known that separate glass manufacturers produce and provide large area glass substrates including functional conductive / oxide coatings, to one or more fabricators and customers (See, for example, [0004-0005], [0017], [0054]).  Medwick further teaches wherein providing a plurality of temporary protective coatings over the coated glass articles provide protection from mechanical, chemical, handling damage and or from misidentification (See, for example, [0011]).  Medwick teaches depositing an organic sacrificial coating over the functionally coated glass substrate leaving the large area glass manufacturers and prior to the fabricator performing various fabrication steps, removing the sacrificial coating, such as prior to or during tempering (See, for example, [0004-0005], [0011-0012], [0016-0018] [0032]).  Therefore it would 
Claim 47: Medwick further teaches wherein the organic sacrificial coating is deposited in a first facility (such as glass manufacturer) and the organic sacrificial coating is removed in a second facility (such as fabricator) (See, for example, abstract, [0004], [0011], [0016-17], [0049]). 
Claim 48: Medwick further teaches wherein the organic sacrificial coating is removed prior to fabricating the electrochromic stack (See, for example, [0049] such as after scoring / cutting prior to fabricating by fabricator).
Claim 49: Bhatnagar in view of Medwick further teaches wherein the organic sacrificial coating is removed from a surface onto which the electrochromic stack is deposited (Medwick teaches wherein the method of manufacture comprises steps of receiving TEC coated large area glass substrates from a glass production plant, polishing, cutting / sizing, optionally tempering; and then following such processes depositing the EC stack (see, for example, [0004], [0014], [0016-17]); while the combination with Medwick further teaches that the organic sacrificial coating would be applied to the TEC coated surface during such shipping to the fabricator and removal prior to EC deposition (See for example, [0047-0049]).
Claim 50: Medwick further teaches wherein removing the organic sacrificial coating comprises heating (combustion / thermal decomposition) the substrate comprising the organic sacrificial coating (See, for example, [0011]). 
oC (See, for example, [0012-14], [0018], [0053], [0057]). Although such a range is not explicitly between about 200oC. and about 700oC, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated a temperature within the claimed range since in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976).
Claims 53-54: Medwick further teaches wherein the organic sacrificial coating has a thickness of preferably from 1 micron to 2 microns (See, for example, [0044]). 
Claim 55: Bhatnagar in view of Medwick teach the method of claim 44 (described above), wherein Medwick further teaches the temporary sacrificial layer can be removed prior to depositing the electrochromic stack by a variety of methods including solvent removal, acid / base treatment, spraying , wiping, dipping, thermal decomposition, combustion, mechanical removal etc (See, for example, [0017], [0031]); but it does not explicitly teach removing the sacrificial coating in a sputter coater. Bhatnagar has further taught that EC layers are deposited via sputtering / thus in a sputter coater (See, for example, [0037-43], and wherein in general being able to keep the coated substrate in the same apparatus without breaking vacuum between adjacent processing steps can predictably reduce contaminants and improve device performance (see, for example, [0028]).  As Bhatnagar and Medwick are directed to preprocessing and deposition of various layers during the manufacturing of electrochromic devices, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated removing the sacrificial coating in the sputter coater of Bhatnagar as such a method predictably reduces contaminants and improves device performance. 

Claim 58: Bhatnagar in view of Medwick teach the method of claim 1, wherein Medwick further  teaches removing the organic sacrificial coating comprises a wash operation (See, for example, [0017], [0031]).  
Claim 59: Medwick further teaches wherein the organic sacrificial coating comprises a material selected from the group consisting of acrylic materials, adhesive materials, and vinyl material (See, for example, [0032]). 
Claim 60: Bhatnagar in view of Medwick teach the method of claim 44 above, wherein they further teach depositing the first transparent electronically conductive layer before depositing the organic sacrificial coating (Medwick teaches wherein the method of manufacture comprises steps of receiving TEC coated (first TECL) large area glass substrates from a glass production plant, polishing, cutting / sizing, optionally tempering; and then following such processes depositing the EC stack (see, for example, [0004], [0014], [0016-17]); while the combination with Medwick teaches that the organic sacrificial coating would be applied to the TEC coated surface prior to such shipping to the fabricator (See for example, [0047-0049]).
Claims 61: Bhatnagar in view of Medwick teach the method of claim 44, wherein Medwick further teaches packing the substrate into a stack with interleaving material after depositing the sacrificial coating (see, for example, [0046-0047] wherein the protective coated material is dusted with interleaving material to help further separate adjacent stack glass substrates during shipping / storage).
Claim 62: Bhatnagar in view of Medwick teach the method of claim 1, wherein Medwick further teaches packing the substrate comprising the sacrificial coating into a stack without using interleaving 
Claim 65: refer to rejections of claims 44, 51, 53, and 60 above.
Claim 66: Bhatnagar in view of Medwick teach the method of claim 65 above, and Medwick further teaches handling, processing, transporting, washing, or storing the protected substrate (see, for example, abstract, [0002], [0011]). 

Claim 45-46 are rejected under 35 U.S.C. 103 as being unpatentable over Bhatnagar in view of Medwick as applied to claim 44 above, and further in view of Nachtigal et al (US 2015/0243816; hereafter Nachtigal).
Claims 45-46: Bhatnagar in view of Medwick teach the method of claim 44 (described above), wherein Bhatnagar has taught deposition / coating of EC device layers (306/310) (See, for example, Figures).  Medwick further teaches wherein a sacrificial layer, either the same or different than the sacrificial material applied by manufacturer, can predictably be reapplied subsequent to tempering to similarly provide the article the same protective properties during subsequent handling / shipping from mechanical, chemical, handling damage and or from misidentification during off-line operations (See, for example, [0011], [0017], [0054]).  But they do not explicitly teach deposition of organic sacrificial coating over the EC device and removal of the organic sacrificial coating after coating of the EC device.  Nachtigal teaches a method of producing supported EC stack devices including using temporary protective coatings (See, for example, abstract, [0024])).  Nachtigal further teaches the imposition of temporary protective layers at various points in the process to protect the underlying layer during processing (see for example, [0008]). And further teaches using such barriers to protect deposited coated layer surfaces directly up to immediately before the point at which final top sheet material is applied generating a fabricated unit in order to protect the underlying layers (see, for example, [0051]).    

Claim 55-56 and 67 are rejected under 35 U.S.C. 103 as being unpatentable over Bhatnagar in view of Medwick as applied to claim 44 above, and further in view of Rozbicki et al (US 2014/0182125; hereafter Rozbicki).
Claim 55-56: Bhatnagar in view of Medwick teach the method of claim 44 (described above), wherein Bhatnagar has further taught that EC layers are deposited via sputtering / thus in a sputter coater (See, for example, [0037-43], and wherein in general being able to keep the coated substrate in the same apparatus without breaking vacuum between adjacent processing steps can predictably reduce contaminants and improve device performance (see, for example, [0028]).  Medwick further teaches the temporary sacrificial layer can be removed prior to depositing the electrochromic stack by a variety of methods including solvent removal, acid / base treatment, spraying, wiping, dipping, heating, mechanical removal etc (See, for example, [0017], [0031]); but does not explicitly teach removing the sacrificial coating comprises exposing the sacrificial coating to a plasma etching process in a sputter coater. Rozbicki teaches a method of manufacturing an electrochromic device comprising an electrochromic stack between first and second transparent electronically conductive layers (See, for example, abstract, Fig 1A).  Rozbicki further teaches wherein its method of manufacturing the electrochromic device comprises implementation of a temporary sacrificial layer (See, for example, [0072]).  Rozbicki further teaches that within the art, temporary sacrificial layers are predictably known In re Fout, 675 F.2d 297,301 (CCPA 1982); In re Siebentritt, 372 F.2d 566, 568 (CCPA 1967). 
Claim 67:  Bhatnagar in view of Medwick teach the method of claim 65 (described above), wherein they have further taught removing the sacrificial coating prior to deposition of the EC stack, and fabricating an integrated glass unit (See, for example, rejection of claims 44, and 65 above, and Bhatnagar [0031] to teaching of ultimate formation of IGU); Bhatnagar further depicts electrical connection between two opposing transparent conducting layers (312 and 304) (see Fig 3) (but does not explicitly state the connection is via applying the bus bars to the substrate following such removal.  Rozbicki further teaches wherein its method of manufacturing IGUs from electrochromic coated devices further comprises implementation of a temporary sacrificial layer (See, for example, [0036], [0072]).  Rozbicki further teaches that suitable connections are needed to apply potential and / or current to an electrochromic stack, and such connections are conventionally bus bars which are applied to the stack following the stacks deposition (See, for example, [0034-0036], Figures,  [0056]).  Therefore, if not already present in the teaching of Bhatnagar, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated deposition .

Claim 57 is rejected under 35 U.S.C. 103 as being unpatentable over Bhatnagar in view of Medwick  and Rozbicki as applied to claim 55 above, and further as evidenced by or further in view of Qiao et al (US 6,372,634; hereafter Qiao).
Claim 57: Bhatnagar in view of Medwick and Rozbicki teach the method of claims 55-56 (described above), but they are silent as to any temperature conditions of the plasma etching so they do not explicitly teach removing the organic sacrificial coating comprises heating the substrate.  Qiao teaches a method of plasma etching (See, for example, abstract) and further teaches that plasma etching naturally heats the substrate (See, for example, col 3 lines 37-55), therefore as the removal of the organic sacrificial coating is via plasma etching, it comprises heating the substrate. 
Alternatively Qiao further teaches that the increasing the temperature during plasma etching increases the rate at which the plasma etches a material, (See, for example, col 3 lines 40-55).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated heating of the substrate during the plasma etching removal operation as it would predictably increase the plasma etching rate. 

Claim 63 is rejected under 35 U.S.C. 103 as being unpatentable over Bhatnagar in view of Medwick as applied to claim 44 above, and further in view of Kharchenko (US 2013/0115468; hereafter Kharchenko).
In re Dilnot, 319 F.2d 188, 138 USPQ 248 (CCPA 1963).  By such incorporation, the teaching in Medwick provides a benefit to avoiding mechanical, chemical, handling .  

Claim 64 is rejected under 35 U.S.C. 103 as being unpatentable over Bhatnagar in view of Medwick and Kharchenko as applied to claim 63 above, and further in view of Kailasam et al (US 2014/0022621; hereafter Kailasam).
Claim 64: Bhatnagar in view of Medwick and Kharchenko teach the method of claim 63 above, but do not explicitly teach washing the substrate between tempering and applying the organic sacrificial coating.  Kailasam teaches device preparation processes common to EC devices include operations of cutting to size, grinding, washing, tempering, and washing it again prior to EC layer deposition (See, for example, [0284], Fig 5A) as both Kailasam and Bhatnagar in view of Medwick and Kharchenko are directed to processing and pre-processing of glass substrates for EC deposition it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated a post tempering washing prior to applying the organic sacrificial coating as such a post washing step is conventional in the art to predictably prepare a surface for receiving  coatings and aid in reducing defects on the post tempered surface prior applying the organic sacrificial coating improving adhesion there between and reducing overall surface defects (as defects would not be trapped beneath the sacrificial coating preventing intimate contact). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 44-47, 50-54, 58-60, and 65-67 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 124-134 and 136-139 of copending Application No. . Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 124-134 and 136-139 of US 17/248933 teach:
Claims 44-46: A method of processing glass substrates comprising an electrochromic device comprising an electrochromic stack between a first and a second transparent electronically conductive layer configured to deliver an electrical potential difference over surfaces of the electrochromic stack and thereby cause optical switching of the electrochromic device, the method comprising: depositing an organic sacrificial coating over a substrate (hermetic coating , further organic and removed), the substrate comprising the first transparent electronically conductive layer; and prior to fabricating an insulated glass unit comprising the electrochromic device, removing the organic sacrificial coating (See, for example, claims 124, 130, 136). 
Claim 47: see claim 132.
Claims 50-51: see claim 126
Claim 52: see claim 139.
Claims 53-54: See claims 124, 136.
Claim 58: see claim 131.
Claim 59: see claim 133.
Claim 60: see claim 124.
Claim 65: see claim 124, 136.
Claim 66: see claim 137.
Claim 67: see claim 138. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN H EMPIE whose telephone number is (571)270-1886. The examiner can normally be reached Monday-Thursday 5:30AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN H EMPIE/               Primary Examiner, Art Unit 1712